EXHIBIT 10(p)

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY SUCH APPLICABLE STATE LAWS.


NO. 006


WARRANT TO PURCHASE
SHARES OF
COMMON STOCK
OF
CLARION TECHNOLOGIES, INC.

        THIS IS TO CERTIFY that, for value received, WILLIAM BLAIR MEZZANINE
CAPITAL FUND III, L.P., a Delaware limited partnership (“WBMCF”), or its
registered assigns, is entitled to purchase from CLARION TECHNOLOGIES, INC., a
Delaware corporation (together with any successor thereto, the “Company”), at
any time during the period specified in Section 1(a) hereof, Five Million
(5,000,000) shares of Common Stock, par value of $0.001 per share, of the
Company (the “Common Stock”), described in Section 1 of this Warrant, at a price
of $0.0001 per share (the “Exercise Price”), subject to adjustment as
hereinafter set forth, and to exercise the other rights, powers and privileges
hereinafter provided, all on the terms and subject to the conditions and
hereinafter set forth.

        This Warrant has been issued by the Company pursuant to that certain
Senior Subordinated Loan Agreement dated as of July 21, 2000, as amended by that
certain Waiver, Consent and First Amendment to Senior Subordinated Loan
Documents as of April 17, 2001, and by that certain Second Amendment to Senior
Subordinated Loan Documents dated as of December 6, 2001, among the Company and
its subsidiaries made a party thereto, as borrowers, and WBMCF and certain other
lenders set forth in Schedule 2.1 thereto, as lenders (as same may be amended,
supplemented, restated or otherwise modified from time to time, in compliance
with the terms thereof, the “Loan Agreement”) in consideration of the loans to
the Company and its subsidiaries by WBMCF and such additional lenders provided
for in the Loan Agreement.

        Capitalized terms used herein without definition shall have the meanings
set forth in Section 13 hereof, or if not therein defined, as ascribed to them
in the Loan Agreement. If the Loan Agreement is terminated prior to the
termination of this Warrant, such terms shall have the definitions given to them
in the Loan Agreement as in effect immediately prior to its termination. The
Company and Holder agree that the value of this Warrant on the date of issue is
One Cent ($0.01) per Warrant Share.

        1.        Exercise of Warrant.

                (a)        Subject to the terms and conditions set forth herein,
Holder shall have the right, at its option, to exercise this Warrant in whole,
at any time and from time to time during the period commencing on the date
hereof and ending on December 6, 2011 (the "Exercise Period"). To exercise this
Warrant, Holder shall deliver to the Company (i) a Notice of Exercise in the
form attached hereto duly completed and executed, (ii) an amount equal to the
Exercise Price, and (iii) this Warrant. At the option of Holder, payment of the
Exercise Price shall be made: (A) by wire transfer of funds to an account in a
bank located in the United States designated by the Company for such purpose,
(B) by certified or official bank check payable to the order of the Company, (C)
by deduction from the number of shares of Common Stock otherwise to be delivered
upon exercise of the Warrant that number of shares of Common Stock which has an
aggregate Fair Market Value equal to the aggregate Exercise Price for all shares
of Common Stock to be purchased, or (D) by any combination of the foregoing
methods.


-1-


--------------------------------------------------------------------------------

                (b)        Upon receipt of the required deliveries, the Company
shall, as promptly as practicable, cause to be issued and delivered to Holder
or, subject to Section 11 hereof, the Person designated in the Notice of
Exercise, a certificate or certificates representing shares of Common Stock
equal in the aggregate to the number of shares of Common Stock specified in the
Notice of Exercise (less any shares of Common Stock in payment of a cashless
exercise pursuant to Section 1(a)(C) above). The Company shall pay all
reasonable expenses and other charges payable in connection with the
preparation, execution and delivery of stock certificates pursuant to this
Section 1.

        2.         Reservation. The Company shall at all times during the
Exercise Period reserve and keep available, solely for issuance and delivery
upon the exercise of this Warrant, a number of authorized shares of Common Stock
equal to the number of shares issuable upon exercise of this Warrant.

        3.        Adjustments. The Exercise Price and the number of shares of
Common Stock issuable upon the exercise of this Warrant shall be subject to
adjustment as hereafter set forth:

                 (a)        In the event that at any time the Company shall: (i)
make any dividend or other distribution with respect to its Common Stock in
shares of its Common Stock, or (ii) subdivide its outstanding shares of Common
Stock into a larger number of shares of Common Stock, or (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the Exercise Price shall be adjusted to that price determined by
multiplying the Exercise Price in effect immediately prior to such event by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock immediately prior to such event, and (B) the denominator of which
shall be the total number of shares of Common Stock of the Company immediately
after such event.

                 (b)        In the event that at any time the Company shall
issue or sell any shares of Common Stock (except shares of Common Stock issued
upon exercise of this Warrant) for a consideration per share less than the Fair
Market Value thereof, then upon each such issuance the Exercise Price shall be
adjusted to that price determined by multiplying the Exercise Price in effect
immediately prior to the time of such issue or sale by a fraction (A) the
numerator of which shall be the number of shares of Common Stock immediately
prior to such issuance or sale plus the number of shares of Common Stock which
the aggregate consideration for the total number of such additional shares of
Common Stock so issued or sold would purchase at the Fair Market Value thereof
on the date of such issuance or sale, and (B) the denominator of which shall be
the number of shares of Common Stock immediately prior to such issuance or sale
plus the number of such additional shares of Common Stock so issued or sold. The
provisions of this subsection (b) shall not apply to any additional shares of
Common Stock which are distributed to holders of Common Stock as a stock
dividend or subdivision for which an adjustment is provided for under subsection
(a) of this Section 3.

                 (c)        In the event any shares of Common Stock shall be
issued or sold for cash, the consideration received by the Company therefor
shall be deemed to be the amount of the cash received by the Company therefor
or, if such shares of Common Stock are offered by the Company for subscription,
the subscription price or, if such shares of Common Stock are sold to
underwriters or dealers for public offering without a subscription offer, the
initial public offering price, in each case excluding any amount paid or
receivable for accrued interest or accrued dividends and without deduction of
any compensation, discounts or expenses paid or incurred by the Company in
connection with such issuance or sale.


-2-


--------------------------------------------------------------------------------

                 (d)        In the event any shares of Common Stock shall be
issued or sold for a consideration other than cash, the amount of such
consideration shall be deemed to be the fair value of such consideration at the
time of such issuance as determined by the board of directors of the Company
(the "Board") in the good faith exercise of their business judgment.

                 (e)        Upon any adjustment of the Exercise Price as
provided in this Section 3, the holder hereof shall thereafter be entitled to
purchase, at the Exercise Price resulting from such adjustment, the number of
shares of Common Stock obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
purchasable hereunder immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment.

                 (f)        Whenever the Exercise Price or the number of shares
of Common Stock issuable upon exercise of this Warrant is adjusted pursuant to
this Section 3, the Company shall promptly deliver a notice to the holder of
this Warrant setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment and the method by which such adjustment
was calculated.

                 (g)        Notwithstanding anything herein to the contrary, an
adjustment as provided in Section 3(b) above shall not be made if the Company
issues securities (i) to employees, officers or directors of the Company to the
extent approved by the Board, (ii) as payment of all or any part of the purchase
price of any business or assets thereof acquired by the Company or any of its
Subsidiaries, (iii) to any lender in connection with the incurrence of
Indebtedness by the Company or any of its Subsidiaries, (iv) upon the exercise
of any option or other right described in any of clauses (i) through (iii), (v)
upon exercise of options, warrants or other agreements or rights to purchase
capital stock of the Company entered into prior to the date hereof and set forth
on Schedule 4.3 to the Loan Agreement, or (vi) by means of bona fide public
offerings or private placements pursuant to Section 4(2) of the Securities Act,
Rule 144A, Regulation D or Regulation S thereunder of any security trading on
any national securities exchange or in the over-the-counter market, or of a
security directly or indirectly convertible or exchangeable for any such
security, involving at least one investment bank of national reputation.

        4.         Mergers, Consolidations, Etc. In the case of any
consolidation or merger of the Company with another entity or any reorganization
or reclassification of the Common Stock or other equity securities of the
Company, then, as a condition of such consolidation, merger, reorganization or
reclassification, lawful and adequate provision shall be made whereby Holder
shall thereafter have the right to receive upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore purchasable hereunder, such shares of stock, securities
or assets as may be (by virtue of such consolidation, merger, reorganization or
reclassification) issued or payable with respect to or in exchange for a number
of outstanding shares of Common Stock equal to the number of shares of Common
Stock immediately theretofore so purchasable hereunder had such consolidation,
merger, reorganization or reclassification not taken place, and in any such case
appropriate provisions shall be made with respect to the rights and interests of
Holder to the end that the provisions hereof shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon exercise of this Warrant. The Company shall not
effect any such consolidation or merger, unless prior to or simultaneously with
the consummation thereof, the successor entity (if other than the Company)
resulting from such consolidation or merger shall assume by written instrument
executed and delivered to Holder, the obligation to deliver to Holder such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, Holder may be entitled to receive.


-3-


--------------------------------------------------------------------------------

        5.         Dividends; Redemption. If the Board shall (a) declare any
dividend or other distribution on the shares of the Common Stock, except by way
of a stock dividend payable on all of the Common Stock, or (b) authorize the
redemption or repurchase of any shares of the Common Stock, the Company shall
deliver notice thereof to Holder not less than twenty (20) days prior to the
record date fixed for determining shareholders entitled to participate in such
dividend, distribution, redemption or repurchase, and Holder shall have the
right to participate in such dividend, distribution, redemption or repurchase to
the same extent Holder would have participated if it had previously fully
exercised this Warrant prior to such record date. The provisions of this Section
5 shall not apply to distributions made in connection with transactions covered
by Section 3.

        6.         Preemptive Rights. From time to time after the date hereof,
the Company may issue additional shares of its capital stock (including Common
Stock) or warrants or options exercisable, or securities convertible, into such
capital stock (collectively, “Additional Stock”). Subject to the last Section of
this Section 6, if the Company proposes to issue Additional Stock to any Person,
Holder shall have the right from and after the date hereof and until the
expiration of the Exercise Period, to purchase up to such number of shares of
the Additional Stock that bears the same ratio to the total number of shares of
such Additional Stock as the number of shares of Common Stock then owned by
Holder (as determined on a Fully-Diluted Basis) bears to the aggregate number of
shares of Common Stock (as determined on a Fully-Diluted Basis), upon the same
price and terms of the Additional Stock proposed to be issued. The Company shall
give written notice to Holder at least twenty (20) days prior to the issuance of
such Additional Stock specifying in reasonable detail the reason for the
proposed issuance, the terms thereof and the identity of the proposed purchaser,
if any. If Holder intends to purchase a portion of the Additional Stock, such
Holder shall (within fifteen (15) days following such written notice from the
Company) deliver written notice of such intention to the Company. The failure of
Holder to give such a notice within such time period of its intention to
purchase Additional Stock shall be deemed to be a waiver of Holder’s right to
purchase such Additional Stock. The closing of the purchase of such Additional
Stock shall be held at such time and place as the Company shall determine, but
in any event not later than fifteen (15) days following the last date in which
Holder shall have given notice of its intention to exercise its rights under
this Section 6. Notwithstanding the foregoing, Holder shall not have any such
right to purchase Additional Stock if such Additional Stock is to be issued (i)
to employees, officers or directors of the Company to the extent approved by the
Board, (ii) as payment of all or any part of the purchase price or merger
consideration of any business or assets thereof acquired by the Company or any
of its Subsidiaries, (iii) to any lender in connection with the incurrence of
Indebtedness by the Company or any of its Subsidiaries, or (iv) upon the
exercise of any option or other right described in any of clauses (i) through
(iii).

        7.         Dissolution or Liquidation. In the event of (a) any proposed
distribution of the assets of the Company in dissolution or liquidation, (b) a
Change of Control, or (c) a Sale, the Company shall mail notice thereof to
Holder upon the earlier of (x) thirty (30) days prior to the consummation or
completion of, and, as applicable, (y) the date of execution of a definitive
agreement providing for, any of the events described in (a), (b) and (c), and
shall make no dividend or distribution to shareholders until the expiration of
thirty (30) days from the date of mailing of such notice.

        8.         Fully Paid Stock; Taxes. The Company covenants that the
shares of capital stock represented by each and every certificate for the Common
Stock to be delivered on the exercise of the purchase rights herein shall, at
the time of such delivery, be duly authorized, validly issued and outstanding
and fully paid and nonassessable. The Company further covenants that it shall
pay all expenses in connection with the Issued Warrant Shares and the Issuable
Warrant Shares. The Company will pay all documentary stamp taxes attributable to
the initial issuance of the Warrant and of the Issued Warrant Shares upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or other governmental charge which may be payable in
respect of any transfer or exchange of any Warrant certificates or any
certificates for Warrant Shares in a name other than the registered holder of a
Warrant certificate surrendered upon the exercise of a Warrant. In any such
case, no transfer or exchange shall be made unless or until the person or
persons requesting issuance thereof shall have paid to the Company the amount of
such tax or other governmental charge or shall have established to the
satisfaction of the Company that such tax or other governmental charge has been
paid or an exemption is available therefrom.


-4-


--------------------------------------------------------------------------------

        9.        Registration Rights Agreement. This Warrant and the Warrant
Shares are subject to, and entitled to the benefits, rights and options set
forth in, the Registration Rights Agreement.

        10.       Assignment. Subject to Section 11 of this Warrant, this
Warrant may be assigned by surrender of this Warrant to the Company with the
assignment attached to this Warrant duly executed. The assignee shall receive a
new Warrant, registered in the name of such assignee or its designee and
evidencing the right to purchase the Issuable Warrant Shares.

        11.      Restrictions on Transferability.

                 (a)        Neither this Warrant nor the Issued Warrant Shares
shall be transferable except upon satisfaction of the conditions specified in
this Section 11 (which conditions are intended to ensure compliance with the
provisions of the Securities Act of 1933, as amended, and any applicable state
securities laws). All transfers of this Warrant or the Issuable Warrant Shares
shall comply with these conditions as if the proposed transfer were a transfer
of the respective Issuable Warrant Shares.

                 (b)        Each Warrant shall bear on the face thereof a legend
substantially in the form of the notice endorsed on the first page of this
Warrant. Each certificate representing Issued Warrant Shares initially issued
upon the exercise of any Warrant and each certificate issued to a subsequent
transferee of such certificate shall bear all legends and be subject to the
conditions set forth in this Warrant.

        12.      Certain Covenants.

                 (a)        Requisite Approvals. The Company shall use its best
efforts to obtain all necessary or desirable approvals for the performance by
the Company of this Agreement (including without limitation the adjustments set
forth in Section 3) from whatsoever source required, including, but not limited
to (i) at the request of Holder, the Company's shareholders at the next meeting
thereof, whether annual or special, as called in the Company's discretion or
otherwise in accordance with the Company's bylaws, or (ii) any governmental
authority or regulatory body of the United States or of any state required in
connection with the lawful issuance of the Warrant Shares.

                 (b)        Access to Records. Each Loan Party shall use its
best efforts to make available all such records, including, without limitation,
stock ledgers, necessary for Holder to calculate the adjustments contemplated in
Section 3 hereof.

        13.      Definitions.

                 In addition to the terms defined elsewhere in this Warrant, the
following terms shall have the meanings set forth below:

                 "Exercise Date" shall mean the date on which this Warrant is
exercised.

                 "Fair Market Value" per share of Common Stock shall mean, at
any date of determination thereof:


-5-


--------------------------------------------------------------------------------

                 (a)        if shares of Common Stock are listed or admitted to
trading on any national securities exchange or traded on any national market
system, the average of the daily closing prices for the thirty (30) trading days
immediately preceding such date, excluding any trades which are not bona fide,
arms' length transactions. The closing price for each day shall be the last sale
price on such date or, if no such sale takes place on such date, the average of
the closing bid and asked prices on such date, in each case as officially
reported on the principal national securities exchange or national market system
on which shares of Common Stock are then listed, admitted to trading or traded;

                 (b)        if shares of Common Stock are not listed or admitted
to trading on any national securities exchange or traded on any national market
system, the average of the reported closing bid and asked prices thereof on such
date in the over-the-counter market as shown by the National Association of
Securities Dealers automated quotation system or, if shares of Common Stock are
not then quoted in such system, as published by the National Quotation Bureau,
Incorporated or any similar successor organization; or

                 (c)        if shares of Common Stock are not listed or admitted
to trading on any national exchange or traded on any national market system and
if no closing bid and asked prices are then quoted or published in the
over-the-counter market, the price as determined in good faith by the agreement
of Holder and the Board; provided, however, that if Holder and the Board cannot
agree on a price within fifteen (15) days after (as applicable) issuance of for
which the Fair Market Value is being determined pursuant to Sections 3(b) or
3(d), Holder and the Board shall jointly retain a nationally recognized
investment banking firm or other firm providing similar valuation services a
("Valuation Firm") experienced in the appraisal of companies which are engaged
in the business of the Company and which is not an Affiliate of the Company or
any shareholder thereof within seven (7) days after the expiration of such
fifteen (15) day period. If the Company and Holder are unable to agree on the
selection of a Valuation Firm within such seven (7) day period, the Company and
Holder, within seven (7) days after expiration of such seven (7) day period,
shall each select a Valuation Firm and the two Valuation Firms so selected shall
jointly select a third Valuation Firm which shall make the determination of the
Fair Market Value of the Common Stock. The Valuation Firm selected in accordance
with the foregoing procedure shall be instructed to determine such value within
fifteen (15) days after selection and any such determination shall be final and
binding upon the parties. The fees and expenses for such determination made by
any Valuation Firm shall be borne by the Company.

Fair Market Value of a share of Common Stock shall be determined under clause
(c) by dividing the fair market value of the Company by the number of shares of
Common Stock outstanding as of the date of determination, determined on a
Fully-Diluted Basis. In such determination of Fair Market Value, the following
specific principles shall be applied by the Valuation Firm:

                  (i)       the Valuation Firm shall assume that all of the
assets and properties of the Company are sold as a going concern, on an orderly
basis (and not on a liquidation basis), at their fair market values based on an
enterprise value as of the Valuation Date;
                    (ii)       the Valuation Firm shall assume that all
indebtedness of the Company is prepaid in full as of the Valuation Date (and, in
doing so, disregard the amount of any prepayment penalties, yield enhancement
premiums or the like) and that the Company has paid the holders of preferred
stock or similar securities, if any, amounts payable thereon, the aggregate
amount of which shall be taken into account in arriving at the Fair Market
Value; and
                    (iii)       the Valuation Firm shall assume that the
remaining proceeds of such a sale are distributed pro rata on a Fully-Diluted
Basis to the shareholders of the Company.
 



-6-


--------------------------------------------------------------------------------

                 "Fully-Diluted Basis" shall mean that number of shares of
Common Stock which would be outstanding, as of the date of computation, if (i)
this Warrant, (ii) all other warrants, options or other rights to subscribe for,
purchase or otherwise acquire Common Stock or (iii) securities (including debt
securities) convertible or exchangeable for Common Stock, including the
Preferred Stock, had been converted or fully exercised.

                 "Holder" shall mean WBMCF or such other Person in whose name
this Warrant is registered on the books of the Company maintained for such
purpose.

                 "Issuable Warrant Shares" shall mean the number of shares of
Common Stock issuable from time to time upon exercise of this Warrant.

                 "Issued Warrant Shares" shall mean the cumulative total of the
shares of Common Stock issued from time to time as a result of all prior
exercises of this Warrant.

                 "Person" shall mean any individual, sole proprietorship,
partnership, limited liability company, joint venture, unincorporated
organization, association, corporation, trust, institution, entity or
government.

                 "Public Offering" shall mean any offering by the Company of its
capital stock or equity securities to the public pursuant to an effective
registration statement under the Securities Act of 1933 as then in effect, or
any comparable statement under any similar federal statute then in force.

                 "Registration Rights Agreement" shall mean that certain
Registration Rights Agreement dated July 21, 2000, as amended by that certain
Waiver, Consent and First Amendment to Senior Subordinated Loan Documents dated
as of April 17, 2001, and by that certain Second Amendment to Senior
Subordinated Loan Documents dated as of December 6, 2001, by and between the
Company, WBMCF and certain other holders, as amended, supplemented, restated or
otherwise modified from time to time, in compliance with the terms thereto.

                 "Securities Act" shall mean the Securities Act of 1933, as
amended, or any successor federal statute, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, all as in effect from
time to time.

                 "Warrant" means this Warrant and all warrants hereafter issued
in exchange or substitution for this Warrant.

                 "Warrant Shares" shall mean the Issued Warrant Shares and the
Issuable Warrant Shares.

        14.       Replacement Warrants. If this Warrant shall be mutilated,
lost, stolen or destroyed, the Company may issue a new Warrant of like date,
tenor and denomination and deliver the same in exchange and substitution for and
upon surrender and cancellation of the mutilated Warrant, or in lieu of the
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Warrant.

        15.       Warrant Holder Not a Shareholder. This Warrant does not confer
upon Holder any right to vote or to consent or to receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the exercise hereof
as hereinbefore provided.


-7-


--------------------------------------------------------------------------------

        16.      Notices. Except as otherwise expressly provided herein, all
notices referred to in this Warrant shall be in writing and shall be delivered
pursuant to the notice provisions of the Loan Agreement.

        17.       Severability. Whenever possible, each provision of this
Warrant shall be interpreted in such manner as to be effective under applicable
law, but if any provision of this Warrant is held to be prohibited by or invalid
under applicable law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement.

        18.       Survival. Notwithstanding anything to the contrary contained
herein, the provisions of Sections 6 and 12 hereof shall survive the exercise of
this Warrant in full by Holder and shall continue to be in full force and effect
and inure to the benefit of the shareholders owning the Issued Warrant Shares
until such time as there are no longer outstanding any Issued Warrant Shares.

        19.       Captions:  Governing Law. The descriptive headings of the
various sections of this Warrant are for convenience only and shall not affect
the meaning or construction of the provisions hereof. All questions concerning
the construction, validity, enforcement and interpretation of this Warrant shall
be governed by the internal law of the State of Illinois without giving effect
to any choice of law or conflict of law provision or rule.

[SIGNATURE PAGE FOLLOWS]










-8-


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by a duly
authorized officer and to be dated this 6th day of December, 2001.

  CLARION TECHNOLOGIES, INC.



By:  /s/ William Beckman                                                       
       
      William Beckman, President










-1-


--------------------------------------------------------------------------------


EXERCISE

CLARION TECHNOLOGIES, INC.

        The undersigned, __________________________________, pursuant to the
provisions of the within Warrant, hereby elects to purchase _____________ shares
of Common Stock of Clarion Technologies, Inc. covered by the Warrant described
herein.

Dated:

  Signature:____________________________________________________

Address:_____________________________________________________










-1-


--------------------------------------------------------------------------------


ASSIGNMENT

        FOR VALUE RECEIVED ____________________________________ hereby sells,
assigns and transfers unto ____________________________________ the Warrant
described herein and all rights evidenced thereby and does irrevocably
constitute and appoint _____________________, attorney, to transfer such Warrant
on the books of the within named corporation.

Dated:

  Signature:____________________________________________________

Address:_____________________________________________________
                _____________________________________________________










-1-


--------------------------------------------------------------------------------

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY SUCH APPLICABLE STATE LAWS.


NO. 007


WARRANT TO PURCHASE
SHARES OF
COMMON STOCK
OF
CLARION TECHNOLOGIES, INC.

        THIS IS TO CERTIFY that, for value received, EMILIE WIERDA GRANTOR
RETAINED ANNUAL ANNUITY TRUST, DATED JANUARY 31, 1994 (“EWLT”), or its
registered assigns, is entitled to purchase from CLARION TECHNOLOGIES, INC., a
Delaware corporation (together with any successor thereto, the “Company”), at
any time during the period specified in Section 1(a) hereof, Nine Million
(9,000,000) shares of Common Stock, par value of $0.001 per share, of the
Company (the “Common Stock”), described in Section 1 of this Warrant, at a price
of $0.0001 per share (the “Exercise Price”), subject to adjustment as
hereinafter set forth, and to exercise the other rights, powers and privileges
hereinafter provided, all on the terms and subject to the conditions and
hereinafter set forth.

        This Warrant has been issued by the Company pursuant to that certain
Senior Subordinated Loan Agreement dated as of July 21, 2000, as amended by that
certain Waiver, Consent and First Amendment to Senior Subordinated Loan
Documents as of April 17, 2001, and by that certain Second Amendment to Senior
Subordinated Loan Documents dated as of December 6, 2001, among the Company and
its subsidiaries made a party thereto, as borrowers, and William Blair Mezzanine
Capital Fund III, L.P. (“WBMCF”), EWLT, and certain other lenders set forth in
Schedule 2.1 thereto, as lenders (as same may be amended, supplemented, restated
or otherwise modified from time to time, in compliance with the terms thereof,
the “Loan Agreement”) in consideration of the loans to the Company and its
subsidiaries by WBMCF, EWLT, and such additional lenders provided for in the
Loan Agreement.

        Capitalized terms used herein without definition shall have the meanings
set forth in Section 13 hereof, or if not therein defined, as ascribed to them
in the Loan Agreement. If the Loan Agreement is terminated prior to the
termination of this Warrant, such terms shall have the definitions given to them
in the Loan Agreement as in effect immediately prior to its termination. The
Company and Holder agree that the value of this Warrant on the date of issue is
One Cent ($0.01) per Warrant Share.

        1.        Exercise of Warrant.

                (a)        Subject to the terms and conditions set forth herein,
Holder shall have the right, at its option, to exercise this Warrant in whole,
at any time and from time to time during the period commencing on the date
hereof and ending on December 6, 2011 (the "Exercise Period"). To exercise this
Warrant, Holder shall deliver to the Company (i) a Notice of Exercise in the
form attached hereto duly completed and executed, (ii) an amount equal to the
Exercise Price, and (iii) this Warrant. At the option of Holder, payment of the
Exercise Price shall be made: (A) by wire transfer of funds to an account in a
bank located in the United States designated by the Company for such purpose,
(B) by certified or official bank check payable to the order of the Company, (C)
by deduction from the number of shares of Common Stock otherwise to be delivered
upon exercise of the Warrant that number of shares of Common Stock which has an
aggregate Fair Market Value equal to the aggregate Exercise Price for all shares
of Common Stock to be purchased, or (D) by any combination of the foregoing
methods.


-1-


--------------------------------------------------------------------------------

                (b)        Upon receipt of the required deliveries, the Company
shall, as promptly as practicable, cause to be issued and delivered to Holder
or, subject to Section 11 hereof, the Person designated in the Notice of
Exercise, a certificate or certificates representing shares of Common Stock
equal in the aggregate to the number of shares of Common Stock specified in the
Notice of Exercise (less any shares of Common Stock in payment of a cashless
exercise pursuant to Section 1(a)(C) above). The Company shall pay all
reasonable expenses and other charges payable in connection with the
preparation, execution and delivery of stock certificates pursuant to this
Section 1.

        2.         Reservation. The Company shall at all times during the
Exercise Period reserve and keep available, solely for issuance and delivery
upon the exercise of this Warrant, a number of authorized shares of Common Stock
equal to the number of shares issuable upon exercise of this Warrant.

        3.        Adjustments. The Exercise Price and the number of shares of
Common Stock issuable upon the exercise of this Warrant shall be subject to
adjustment as hereafter set forth:

                 (a)        In the event that at any time the Company shall: (i)
make any dividend or other distribution with respect to its Common Stock in
shares of its Common Stock, or (ii) subdivide its outstanding shares of Common
Stock into a larger number of shares of Common Stock, or (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the Exercise Price shall be adjusted to that price determined by
multiplying the Exercise Price in effect immediately prior to such event by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock immediately prior to such event, and (B) the denominator of which
shall be the total number of shares of Common Stock of the Company immediately
after such event.

                 (b)        In the event that at any time the Company shall
issue or sell any shares of Common Stock (except shares of Common Stock issued
upon exercise of this Warrant) for a consideration per share less than the Fair
Market Value thereof, then upon each such issuance the Exercise Price shall be
adjusted to that price determined by multiplying the Exercise Price in effect
immediately prior to the time of such issue or sale by a fraction (A) the
numerator of which shall be the number of shares of Common Stock immediately
prior to such issuance or sale plus the number of shares of Common Stock which
the aggregate consideration for the total number of such additional shares of
Common Stock so issued or sold would purchase at the Fair Market Value thereof
on the date of such issuance or sale, and (B) the denominator of which shall be
the number of shares of Common Stock immediately prior to such issuance or sale
plus the number of such additional shares of Common Stock so issued or sold. The
provisions of this subsection (b) shall not apply to any additional shares of
Common Stock which are distributed to holders of Common Stock as a stock
dividend or subdivision for which an adjustment is provided for under subsection
(a) of this Section 3.

                 (c)        In the event any shares of Common Stock shall be
issued or sold for cash, the consideration received by the Company therefor
shall be deemed to be the amount of the cash received by the Company therefor
or, if such shares of Common Stock are offered by the Company for subscription,
the subscription price or, if such shares of Common Stock are sold to
underwriters or dealers for public offering without a subscription offer, the
initial public offering price, in each case excluding any amount paid or
receivable for accrued interest or accrued dividends and without deduction of
any compensation, discounts or expenses paid or incurred by the Company in
connection with such issuance or sale.


-2-


--------------------------------------------------------------------------------

                 (d)        In the event any shares of Common Stock shall be
issued or sold for a consideration other than cash, the amount of such
consideration shall be deemed to be the fair value of such consideration at the
time of such issuance as determined by the board of directors of the Company
(the "Board") in the good faith exercise of their business judgment.

                 (e)        Upon any adjustment of the Exercise Price as
provided in this Section 3, the holder hereof shall thereafter be entitled to
purchase, at the Exercise Price resulting from such adjustment, the number of
shares of Common Stock obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
purchasable hereunder immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment.

                 (f)        Whenever the Exercise Price or the number of shares
of Common Stock issuable upon exercise of this Warrant is adjusted pursuant to
this Section 3, the Company shall promptly deliver a notice to the holder of
this Warrant setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment and the method by which such adjustment
was calculated.

                 (g)        Notwithstanding anything herein to the contrary, an
adjustment as provided in Section 3(b) above shall not be made if the Company
issues securities (i) to employees, officers or directors of the Company to the
extent approved by the Board, (ii) as payment of all or any part of the purchase
price of any business or assets thereof acquired by the Company or any of its
Subsidiaries, (iii) to any lender in connection with the incurrence of
Indebtedness by the Company or any of its Subsidiaries, (iv) upon the exercise
of any option or other right described in any of clauses (i) through (iii), (v)
upon exercise of options, warrants or other agreements or rights to purchase
capital stock of the Company entered into prior to the date hereof and set forth
on Schedule 4.3 to the Loan Agreement, or (vi) by means of bona fide public
offerings or private placements pursuant to Section 4(2) of the Securities Act,
Rule 144A, Regulation D or Regulation S thereunder of any security trading on
any national securities exchange or in the over-the-counter market, or of a
security directly or indirectly convertible or exchangeable for any such
security, involving at least one investment bank of national reputation.

        4.         Mergers, Consolidations, Etc. In the case of any
consolidation or merger of the Company with another entity or any reorganization
or reclassification of the Common Stock or other equity securities of the
Company, then, as a condition of such consolidation, merger, reorganization or
reclassification, lawful and adequate provision shall be made whereby Holder
shall thereafter have the right to receive upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore purchasable hereunder, such shares of stock, securities
or assets as may be (by virtue of such consolidation, merger, reorganization or
reclassification) issued or payable with respect to or in exchange for a number
of outstanding shares of Common Stock equal to the number of shares of Common
Stock immediately theretofore so purchasable hereunder had such consolidation,
merger, reorganization or reclassification not taken place, and in any such case
appropriate provisions shall be made with respect to the rights and interests of
Holder to the end that the provisions hereof shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon exercise of this Warrant. The Company shall not
effect any such consolidation or merger, unless prior to or simultaneously with
the consummation thereof, the successor entity (if other than the Company)
resulting from such consolidation or merger shall assume by written instrument
executed and delivered to Holder, the obligation to deliver to Holder such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, Holder may be entitled to receive.


-3-


--------------------------------------------------------------------------------

        5.         Dividends; Redemption. If the Board shall (a) declare any
dividend or other distribution on the shares of the Common Stock, except by way
of a stock dividend payable on all of the Common Stock, or (b) authorize the
redemption or repurchase of any shares of the Common Stock, the Company shall
deliver notice thereof to Holder not less than twenty (20) days prior to the
record date fixed for determining shareholders entitled to participate in such
dividend, distribution, redemption or repurchase, and Holder shall have the
right to participate in such dividend, distribution, redemption or repurchase to
the same extent Holder would have participated if it had previously fully
exercised this Warrant prior to such record date. The provisions of this Section
5 shall not apply to distributions made in connection with transactions covered
by Section 3.

        6.         Preemptive Rights. From time to time after the date hereof,
the Company may issue additional shares of its capital stock (including Common
Stock) or warrants or options exercisable, or securities convertible, into such
capital stock (collectively, “Additional Stock”). Subject to the last Section of
this Section 6, if the Company proposes to issue Additional Stock to any Person,
Holder shall have the right from and after the date hereof and until the
expiration of the Exercise Period, to purchase up to such number of shares of
the Additional Stock that bears the same ratio to the total number of shares of
such Additional Stock as the number of shares of Common Stock then owned by
Holder (as determined on a Fully-Diluted Basis) bears to the aggregate number of
shares of Common Stock (as determined on a Fully-Diluted Basis), upon the same
price and terms of the Additional Stock proposed to be issued. The Company shall
give written notice to Holder at least twenty (20) days prior to the issuance of
such Additional Stock specifying in reasonable detail the reason for the
proposed issuance, the terms thereof and the identity of the proposed purchaser,
if any. If Holder intends to purchase a portion of the Additional Stock, such
Holder shall (within fifteen (15) days following such written notice from the
Company) deliver written notice of such intention to the Company. The failure of
Holder to give such a notice within such time period of its intention to
purchase Additional Stock shall be deemed to be a waiver of Holder’s right to
purchase such Additional Stock. The closing of the purchase of such Additional
Stock shall be held at such time and place as the Company shall determine, but
in any event not later than fifteen (15) days following the last date in which
Holder shall have given notice of its intention to exercise its rights under
this Section 6. Notwithstanding the foregoing, Holder shall not have any such
right to purchase Additional Stock if such Additional Stock is to be issued (i)
to employees, officers or directors of the Company to the extent approved by the
Board, (ii) as payment of all or any part of the purchase price or merger
consideration of any business or assets thereof acquired by the Company or any
of its Subsidiaries, (iii) to any lender in connection with the incurrence of
Indebtedness by the Company or any of its Subsidiaries, or (iv) upon the
exercise of any option or other right described in any of clauses (i) through
(iii).

        7.         Dissolution or Liquidation. In the event of (a) any proposed
distribution of the assets of the Company in dissolution or liquidation, (b) a
Change of Control, or (c) a Sale, the Company shall mail notice thereof to
Holder upon the earlier of (x) thirty (30) days prior to the consummation or
completion of, and, as applicable, (y) the date of execution of a definitive
agreement providing for, any of the events described in (a), (b) and (c), and
shall make no dividend or distribution to shareholders until the expiration of
thirty (30) days from the date of mailing of such notice.

        8.         Fully Paid Stock; Taxes. The Company covenants that the
shares of capital stock represented by each and every certificate for the Common
Stock to be delivered on the exercise of the purchase rights herein shall, at
the time of such delivery, be duly authorized, validly issued and outstanding
and fully paid and nonassessable. The Company further covenants that it shall
pay all expenses in connection with the Issued Warrant Shares and the Issuable
Warrant Shares. The Company will pay all documentary stamp taxes attributable to
the initial issuance of the Warrant and of the Issued Warrant Shares upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or other governmental charge which may be payable in
respect of any transfer or exchange of any Warrant certificates or any
certificates for Warrant Shares in a name other than the registered holder of a
Warrant certificate surrendered upon the exercise of a Warrant. In any such
case, no transfer or exchange shall be made unless or until the person or
persons requesting issuance thereof shall have paid to the Company the amount of
such tax or other governmental charge or shall have established to the
satisfaction of the Company that such tax or other governmental charge has been
paid or an exemption is available therefrom.


-4-


--------------------------------------------------------------------------------

        9.        Registration Rights Agreement. This Warrant and the Warrant
Shares are subject to, and entitled to the benefits, rights and options set
forth in, the Registration Rights Agreement.

        10.       Assignment. Subject to Section 11 of this Warrant, this
Warrant may be assigned by surrender of this Warrant to the Company with the
assignment attached to this Warrant duly executed. The assignee shall receive a
new Warrant, registered in the name of such assignee or its designee and
evidencing the right to purchase the Issuable Warrant Shares.

        11.      Restrictions on Transferability.

                 (a)        Neither this Warrant nor the Issued Warrant Shares
shall be transferable except upon satisfaction of the conditions specified in
this Section 11 (which conditions are intended to ensure compliance with the
provisions of the Securities Act of 1933, as amended, and any applicable state
securities laws). All transfers of this Warrant or the Issuable Warrant Shares
shall comply with these conditions as if the proposed transfer were a transfer
of the respective Issuable Warrant Shares.

                 (b)        Each Warrant shall bear on the face thereof a legend
substantially in the form of the notice endorsed on the first page of this
Warrant. Each certificate representing Issued Warrant Shares initially issued
upon the exercise of any Warrant and each certificate issued to a subsequent
transferee of such certificate shall bear all legends and be subject to the
conditions set forth in this Warrant.

        12.      Certain Covenants.

                 (a)        Requisite Approvals. The Company shall use its best
efforts to obtain all necessary or desirable approvals for the performance by
the Company of this Agreement (including without limitation the adjustments set
forth in Section 3) from whatsoever source required, including, but not limited
to (i) at the request of Holder, the Company's shareholders at the next meeting
thereof, whether annual or special, as called in the Company's discretion or
otherwise in accordance with the Company's bylaws, or (ii) any governmental
authority or regulatory body of the United States or of any state required in
connection with the lawful issuance of the Warrant Shares.

                 (b)        Access to Records. Each Loan Party shall use its
best efforts to make available all such records, including, without limitation,
stock ledgers, necessary for Holder to calculate the adjustments contemplated in
Section 3 hereof.

        13.      Definitions.

                 In addition to the terms defined elsewhere in this Warrant, the
following terms shall have the meanings set forth below:

                 "Exercise Date" shall mean the date on which this Warrant is
exercised.

                 "Fair Market Value" per share of Common Stock shall mean, at
any date of determination thereof:


-5-


--------------------------------------------------------------------------------

                 (a)        if shares of Common Stock are listed or admitted to
trading on any national securities exchange or traded on any national market
system, the average of the daily closing prices for the thirty (30) trading days
immediately preceding such date, excluding any trades which are not bona fide,
arms' length transactions. The closing price for each day shall be the last sale
price on such date or, if no such sale takes place on such date, the average of
the closing bid and asked prices on such date, in each case as officially
reported on the principal national securities exchange or national market system
on which shares of Common Stock are then listed, admitted to trading or traded;

                 (b)        if shares of Common Stock are not listed or admitted
to trading on any national securities exchange or traded on any national market
system, the average of the reported closing bid and asked prices thereof on such
date in the over-the-counter market as shown by the National Association of
Securities Dealers automated quotation system or, if shares of Common Stock are
not then quoted in such system, as published by the National Quotation Bureau,
Incorporated or any similar successor organization; or

                 (c)        if shares of Common Stock are not listed or admitted
to trading on any national exchange or traded on any national market system and
if no closing bid and asked prices are then quoted or published in the
over-the-counter market, the price as determined in good faith by the agreement
of Holder and the Board; provided, however, that if Holder and the Board cannot
agree on a price within fifteen (15) days after (as applicable) issuance of for
which the Fair Market Value is being determined pursuant to Sections 3(b) or
3(d), Holder and the Board shall jointly retain a nationally recognized
investment banking firm or other firm providing similar valuation services a
("Valuation Firm") experienced in the appraisal of companies which are engaged
in the business of the Company and which is not an Affiliate of the Company or
any shareholder thereof within seven (7) days after the expiration of such
fifteen (15) day period. If the Company and Holder are unable to agree on the
selection of a Valuation Firm within such seven (7) day period, the Company and
Holder, within seven (7) days after expiration of such seven (7) day period,
shall each select a Valuation Firm and the two Valuation Firms so selected shall
jointly select a third Valuation Firm which shall make the determination of the
Fair Market Value of the Common Stock. The Valuation Firm selected in accordance
with the foregoing procedure shall be instructed to determine such value within
fifteen (15) days after selection and any such determination shall be final and
binding upon the parties. The fees and expenses for such determination made by
any Valuation Firm shall be borne by the Company.

Fair Market Value of a share of Common Stock shall be determined under clause
(c) by dividing the fair market value of the Company by the number of shares of
Common Stock outstanding as of the date of determination, determined on a
Fully-Diluted Basis. In such determination of Fair Market Value, the following
specific principles shall be applied by the Valuation Firm:

                  (i)       the Valuation Firm shall assume that all of the
assets and properties of the Company are sold as a going concern, on an orderly
basis (and not on a liquidation basis), at their fair market values based on an
enterprise value as of the Valuation Date;
                    (ii)       the Valuation Firm shall assume that all
indebtedness of the Company is prepaid in full as of the Valuation Date (and, in
doing so, disregard the amount of any prepayment penalties, yield enhancement
premiums or the like) and that the Company has paid the holders of preferred
stock or similar securities, if any, amounts payable thereon, the aggregate
amount of which shall be taken into account in arriving at the Fair Market
Value; and
                    (iii)       the Valuation Firm shall assume that the
remaining proceeds of such a sale are distributed pro rata on a Fully-Diluted
Basis to the shareholders of the Company.
 



-6-


--------------------------------------------------------------------------------

                 "Fully-Diluted Basis" shall mean that number of shares of
Common Stock which would be outstanding, as of the date of computation, if (i)
this Warrant, (ii) all other warrants, options or other rights to subscribe for,
purchase or otherwise acquire Common Stock or (iii) securities (including debt
securities) convertible or exchangeable for Common Stock, including the
Preferred Stock, had been converted or fully exercised.

                 "Holder" shall mean WBMCF or such other Person in whose name
this Warrant is registered on the books of the Company maintained for such
purpose.

                 "Issuable Warrant Shares" shall mean the number of shares of
Common Stock issuable from time to time upon exercise of this Warrant.

                 "Issued Warrant Shares" shall mean the cumulative total of the
shares of Common Stock issued from time to time as a result of all prior
exercises of this Warrant.

                 "Person" shall mean any individual, sole proprietorship,
partnership, limited liability company, joint venture, unincorporated
organization, association, corporation, trust, institution, entity or
government.

                 "Public Offering" shall mean any offering by the Company of its
capital stock or equity securities to the public pursuant to an effective
registration statement under the Securities Act of 1933 as then in effect, or
any comparable statement under any similar federal statute then in force.

                 "Registration Rights Agreement" shall mean that certain
Registration Rights Agreement dated July 21, 2000, as amended by that certain
Waiver, Consent and First Amendment to Senior Subordinated Loan Documents dated
as of April 17, 2001, and by that certain Second Amendment to Senior
Subordinated Loan Documents dated as of December 6, 2001, by and between the
Company, WBMCF and certain other holders, as amended, supplemented, restated or
otherwise modified from time to time, in compliance with the terms thereto.

                 "Securities Act" shall mean the Securities Act of 1933, as
amended, or any successor federal statute, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, all as in effect from
time to time.

                 "Warrant" means this Warrant and all warrants hereafter issued
in exchange or substitution for this Warrant.

                 "Warrant Shares" shall mean the Issued Warrant Shares and the
Issuable Warrant Shares.

        14.       Replacement Warrants. If this Warrant shall be mutilated,
lost, stolen or destroyed, the Company may issue a new Warrant of like date,
tenor and denomination and deliver the same in exchange and substitution for and
upon surrender and cancellation of the mutilated Warrant, or in lieu of the
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Warrant.

        15.       Warrant Holder Not a Shareholder. This Warrant does not confer
upon Holder any right to vote or to consent or to receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the exercise hereof
as hereinbefore provided.


-7-


--------------------------------------------------------------------------------

        16.      Notices. Except as otherwise expressly provided herein, all
notices referred to in this Warrant shall be in writing and shall be delivered
pursuant to the notice provisions of the Loan Agreement.

        17.       Severability. Whenever possible, each provision of this
Warrant shall be interpreted in such manner as to be effective under applicable
law, but if any provision of this Warrant is held to be prohibited by or invalid
under applicable law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement.

        18.       Survival. Notwithstanding anything to the contrary contained
herein, the provisions of Sections 6 and 12 hereof shall survive the exercise of
this Warrant in full by Holder and shall continue to be in full force and effect
and inure to the benefit of the shareholders owning the Issued Warrant Shares
until such time as there are no longer outstanding any Issued Warrant Shares.

        19.       Captions:  Governing Law. The descriptive headings of the
various sections of this Warrant are for convenience only and shall not affect
the meaning or construction of the provisions hereof. All questions concerning
the construction, validity, enforcement and interpretation of this Warrant shall
be governed by the internal law of the State of Illinois without giving effect
to any choice of law or conflict of law provision or rule.

[SIGNATURE PAGE FOLLOWS]










-8-


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by a duly
authorized officer and to be dated this 6th day of December, 2001.

  CLARION TECHNOLOGIES, INC.



By:  /s/ William Beckman                                                       
       
      William Beckman, President










-1-


--------------------------------------------------------------------------------


EXERCISE

CLARION TECHNOLOGIES, INC.

        The undersigned, __________________________________, pursuant to the
provisions of the within Warrant, hereby elects to purchase _____________ shares
of Common Stock of Clarion Technologies, Inc. covered by the Warrant described
herein.

Dated:

  Signature:____________________________________________________

Address:_____________________________________________________










-1-


--------------------------------------------------------------------------------


ASSIGNMENT

        FOR VALUE RECEIVED ____________________________________ hereby sells,
assigns and transfers unto ____________________________________ the Warrant
described herein and all rights evidenced thereby and does irrevocably
constitute and appoint _____________________, attorney, to transfer such Warrant
on the books of the within named corporation.

Dated:

  Signature:____________________________________________________

Address:_____________________________________________________
                _____________________________________________________










-1-


--------------------------------------------------------------------------------

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY SUCH APPLICABLE STATE LAWS.


NO. 008


WARRANT TO PURCHASE
SHARES OF
COMMON STOCK
OF
CLARION TECHNOLOGIES, INC.

        THIS IS TO CERTIFY that, for value received, WILLIAM BECKMAN
(“BECKMAN”), or its registered assigns, is entitled to purchase from CLARION
TECHNOLOGIES, INC., a Delaware corporation (together with any successor thereto,
the “Company”), at any time during the period specified in Section 1(a) hereof,
Five Hundred Thousand (500,000) shares of Common Stock, par value of $0.001 per
share, of the Company (the “Common Stock”), described in Section 1 of this
Warrant, at a price of $0.0001 per share (the “Exercise Price”), subject to
adjustment as hereinafter set forth, and to exercise the other rights, powers
and privileges hereinafter provided, all on the terms and subject to the
conditions and hereinafter set forth.

        This Warrant has been issued by the Company pursuant to that certain
Senior Subordinated Loan Agreement dated as of July 21, 2000, as amended by that
certain Waiver, Consent and First Amendment to Senior Subordinated Loan
Documents as of April 17, 2001, and by that certain Second Amendment to Senior
Subordinated Loan Documents dated as of December 6, 2001, among the Company and
its subsidiaries made a party thereto, as borrowers, and William Blair Mezzanine
Capital Fund III, L.P. (“WBMCF”), Beckman, and certain other lenders set forth
in Schedule 2.1 thereto, as lenders (as same may be amended, supplemented,
restated or otherwise modified from time to time, in compliance with the terms
thereof, the “Loan Agreement”) in consideration of the loans to the Company and
its subsidiaries by WBMCF and such additional lenders provided for in the Loan
Agreement.

        Capitalized terms used herein without definition shall have the meanings
set forth in Section 13 hereof, or if not therein defined, as ascribed to them
in the Loan Agreement. If the Loan Agreement is terminated prior to the
termination of this Warrant, such terms shall have the definitions given to them
in the Loan Agreement as in effect immediately prior to its termination. The
Company and Holder agree that the value of this Warrant on the date of issue is
One Cent ($0.01) per Warrant Share.

        1.        Exercise of Warrant.

                (a)        Subject to the terms and conditions set forth herein,
Holder shall have the right, at its option, to exercise this Warrant in whole,
at any time and from time to time during the period commencing on the date
hereof and ending on December 6, 2011 (the "Exercise Period"). To exercise this
Warrant, Holder shall deliver to the Company (i) a Notice of Exercise in the
form attached hereto duly completed and executed, (ii) an amount equal to the
Exercise Price, and (iii) this Warrant. At the option of Holder, payment of the
Exercise Price shall be made: (A) by wire transfer of funds to an account in a
bank located in the United States designated by the Company for such purpose,
(B) by certified or official bank check payable to the order of the Company, (C)
by deduction from the number of shares of Common Stock otherwise to be delivered
upon exercise of the Warrant that number of shares of Common Stock which has an
aggregate Fair Market Value equal to the aggregate Exercise Price for all shares
of Common Stock to be purchased, or (D) by any combination of the foregoing
methods.


-1-


--------------------------------------------------------------------------------

                (b)        Upon receipt of the required deliveries, the Company
shall, as promptly as practicable, cause to be issued and delivered to Holder
or, subject to Section 11 hereof, the Person designated in the Notice of
Exercise, a certificate or certificates representing shares of Common Stock
equal in the aggregate to the number of shares of Common Stock specified in the
Notice of Exercise (less any shares of Common Stock in payment of a cashless
exercise pursuant to Section 1(a)(C) above). The Company shall pay all
reasonable expenses and other charges payable in connection with the
preparation, execution and delivery of stock certificates pursuant to this
Section 1.

        2.         Reservation. The Company shall at all times during the
Exercise Period reserve and keep available, solely for issuance and delivery
upon the exercise of this Warrant, a number of authorized shares of Common Stock
equal to the number of shares issuable upon exercise of this Warrant.

        3.        Adjustments. The Exercise Price and the number of shares of
Common Stock issuable upon the exercise of this Warrant shall be subject to
adjustment as hereafter set forth:

                 (a)        In the event that at any time the Company shall: (i)
make any dividend or other distribution with respect to its Common Stock in
shares of its Common Stock, or (ii) subdivide its outstanding shares of Common
Stock into a larger number of shares of Common Stock, or (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the Exercise Price shall be adjusted to that price determined by
multiplying the Exercise Price in effect immediately prior to such event by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock immediately prior to such event, and (B) the denominator of which
shall be the total number of shares of Common Stock of the Company immediately
after such event.

                 (b)        In the event that at any time the Company shall
issue or sell any shares of Common Stock (except shares of Common Stock issued
upon exercise of this Warrant) for a consideration per share less than the Fair
Market Value thereof, then upon each such issuance the Exercise Price shall be
adjusted to that price determined by multiplying the Exercise Price in effect
immediately prior to the time of such issue or sale by a fraction (A) the
numerator of which shall be the number of shares of Common Stock immediately
prior to such issuance or sale plus the number of shares of Common Stock which
the aggregate consideration for the total number of such additional shares of
Common Stock so issued or sold would purchase at the Fair Market Value thereof
on the date of such issuance or sale, and (B) the denominator of which shall be
the number of shares of Common Stock immediately prior to such issuance or sale
plus the number of such additional shares of Common Stock so issued or sold. The
provisions of this subsection (b) shall not apply to any additional shares of
Common Stock which are distributed to holders of Common Stock as a stock
dividend or subdivision for which an adjustment is provided for under subsection
(a) of this Section 3.

                 (c)        In the event any shares of Common Stock shall be
issued or sold for cash, the consideration received by the Company therefor
shall be deemed to be the amount of the cash received by the Company therefor
or, if such shares of Common Stock are offered by the Company for subscription,
the subscription price or, if such shares of Common Stock are sold to
underwriters or dealers for public offering without a subscription offer, the
initial public offering price, in each case excluding any amount paid or
receivable for accrued interest or accrued dividends and without deduction of
any compensation, discounts or expenses paid or incurred by the Company in
connection with such issuance or sale.


-2-


--------------------------------------------------------------------------------

                 (d)        In the event any shares of Common Stock shall be
issued or sold for a consideration other than cash, the amount of such
consideration shall be deemed to be the fair value of such consideration at the
time of such issuance as determined by the board of directors of the Company
(the "Board") in the good faith exercise of their business judgment.

                 (e)        Upon any adjustment of the Exercise Price as
provided in this Section 3, the holder hereof shall thereafter be entitled to
purchase, at the Exercise Price resulting from such adjustment, the number of
shares of Common Stock obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
purchasable hereunder immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment.

                 (f)        Whenever the Exercise Price or the number of shares
of Common Stock issuable upon exercise of this Warrant is adjusted pursuant to
this Section 3, the Company shall promptly deliver a notice to the holder of
this Warrant setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment and the method by which such adjustment
was calculated.

                 (g)        Notwithstanding anything herein to the contrary, an
adjustment as provided in Section 3(b) above shall not be made if the Company
issues securities (i) to employees, officers or directors of the Company to the
extent approved by the Board, (ii) as payment of all or any part of the purchase
price of any business or assets thereof acquired by the Company or any of its
Subsidiaries, (iii) to any lender in connection with the incurrence of
Indebtedness by the Company or any of its Subsidiaries, (iv) upon the exercise
of any option or other right described in any of clauses (i) through (iii), (v)
upon exercise of options, warrants or other agreements or rights to purchase
capital stock of the Company entered into prior to the date hereof and set forth
on Schedule 4.3 to the Loan Agreement, or (vi) by means of bona fide public
offerings or private placements pursuant to Section 4(2) of the Securities Act,
Rule 144A, Regulation D or Regulation S thereunder of any security trading on
any national securities exchange or in the over-the-counter market, or of a
security directly or indirectly convertible or exchangeable for any such
security, involving at least one investment bank of national reputation.

        4.         Mergers, Consolidations, Etc. In the case of any
consolidation or merger of the Company with another entity or any reorganization
or reclassification of the Common Stock or other equity securities of the
Company, then, as a condition of such consolidation, merger, reorganization or
reclassification, lawful and adequate provision shall be made whereby Holder
shall thereafter have the right to receive upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore purchasable hereunder, such shares of stock, securities
or assets as may be (by virtue of such consolidation, merger, reorganization or
reclassification) issued or payable with respect to or in exchange for a number
of outstanding shares of Common Stock equal to the number of shares of Common
Stock immediately theretofore so purchasable hereunder had such consolidation,
merger, reorganization or reclassification not taken place, and in any such case
appropriate provisions shall be made with respect to the rights and interests of
Holder to the end that the provisions hereof shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon exercise of this Warrant. The Company shall not
effect any such consolidation or merger, unless prior to or simultaneously with
the consummation thereof, the successor entity (if other than the Company)
resulting from such consolidation or merger shall assume by written instrument
executed and delivered to Holder, the obligation to deliver to Holder such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, Holder may be entitled to receive.


-3-


--------------------------------------------------------------------------------

        5.         Dividends; Redemption. If the Board shall (a) declare any
dividend or other distribution on the shares of the Common Stock, except by way
of a stock dividend payable on all of the Common Stock, or (b) authorize the
redemption or repurchase of any shares of the Common Stock, the Company shall
deliver notice thereof to Holder not less than twenty (20) days prior to the
record date fixed for determining shareholders entitled to participate in such
dividend, distribution, redemption or repurchase, and Holder shall have the
right to participate in such dividend, distribution, redemption or repurchase to
the same extent Holder would have participated if it had previously fully
exercised this Warrant prior to such record date. The provisions of this Section
5 shall not apply to distributions made in connection with transactions covered
by Section 3.

        6.         Preemptive Rights. From time to time after the date hereof,
the Company may issue additional shares of its capital stock (including Common
Stock) or warrants or options exercisable, or securities convertible, into such
capital stock (collectively, “Additional Stock”). Subject to the last Section of
this Section 6, if the Company proposes to issue Additional Stock to any Person,
Holder shall have the right from and after the date hereof and until the
expiration of the Exercise Period, to purchase up to such number of shares of
the Additional Stock that bears the same ratio to the total number of shares of
such Additional Stock as the number of shares of Common Stock then owned by
Holder (as determined on a Fully-Diluted Basis) bears to the aggregate number of
shares of Common Stock (as determined on a Fully-Diluted Basis), upon the same
price and terms of the Additional Stock proposed to be issued. The Company shall
give written notice to Holder at least twenty (20) days prior to the issuance of
such Additional Stock specifying in reasonable detail the reason for the
proposed issuance, the terms thereof and the identity of the proposed purchaser,
if any. If Holder intends to purchase a portion of the Additional Stock, such
Holder shall (within fifteen (15) days following such written notice from the
Company) deliver written notice of such intention to the Company. The failure of
Holder to give such a notice within such time period of its intention to
purchase Additional Stock shall be deemed to be a waiver of Holder’s right to
purchase such Additional Stock. The closing of the purchase of such Additional
Stock shall be held at such time and place as the Company shall determine, but
in any event not later than fifteen (15) days following the last date in which
Holder shall have given notice of its intention to exercise its rights under
this Section 6. Notwithstanding the foregoing, Holder shall not have any such
right to purchase Additional Stock if such Additional Stock is to be issued (i)
to employees, officers or directors of the Company to the extent approved by the
Board, (ii) as payment of all or any part of the purchase price or merger
consideration of any business or assets thereof acquired by the Company or any
of its Subsidiaries, (iii) to any lender in connection with the incurrence of
Indebtedness by the Company or any of its Subsidiaries, or (iv) upon the
exercise of any option or other right described in any of clauses (i) through
(iii).

        7.         Dissolution or Liquidation. In the event of (a) any proposed
distribution of the assets of the Company in dissolution or liquidation, (b) a
Change of Control, or (c) a Sale, the Company shall mail notice thereof to
Holder upon the earlier of (x) thirty (30) days prior to the consummation or
completion of, and, as applicable, (y) the date of execution of a definitive
agreement providing for, any of the events described in (a), (b) and (c), and
shall make no dividend or distribution to shareholders until the expiration of
thirty (30) days from the date of mailing of such notice.

        8.         Fully Paid Stock; Taxes. The Company covenants that the
shares of capital stock represented by each and every certificate for the Common
Stock to be delivered on the exercise of the purchase rights herein shall, at
the time of such delivery, be duly authorized, validly issued and outstanding
and fully paid and nonassessable. The Company further covenants that it shall
pay all expenses in connection with the Issued Warrant Shares and the Issuable
Warrant Shares. The Company will pay all documentary stamp taxes attributable to
the initial issuance of the Warrant and of the Issued Warrant Shares upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or other governmental charge which may be payable in
respect of any transfer or exchange of any Warrant certificates or any
certificates for Warrant Shares in a name other than the registered holder of a
Warrant certificate surrendered upon the exercise of a Warrant. In any such
case, no transfer or exchange shall be made unless or until the person or
persons requesting issuance thereof shall have paid to the Company the amount of
such tax or other governmental charge or shall have established to the
satisfaction of the Company that such tax or other governmental charge has been
paid or an exemption is available therefrom.


-4-


--------------------------------------------------------------------------------

        9.        Registration Rights Agreement. This Warrant and the Warrant
Shares are subject to, and entitled to the benefits, rights and options set
forth in, the Registration Rights Agreement.

        10.       Assignment. Subject to Section 11 of this Warrant, this
Warrant may be assigned by surrender of this Warrant to the Company with the
assignment attached to this Warrant duly executed. The assignee shall receive a
new Warrant, registered in the name of such assignee or its designee and
evidencing the right to purchase the Issuable Warrant Shares.

        11.      Restrictions on Transferability.

                 (a)        Neither this Warrant nor the Issued Warrant Shares
shall be transferable except upon satisfaction of the conditions specified in
this Section 11 (which conditions are intended to ensure compliance with the
provisions of the Securities Act of 1933, as amended, and any applicable state
securities laws). All transfers of this Warrant or the Issuable Warrant Shares
shall comply with these conditions as if the proposed transfer were a transfer
of the respective Issuable Warrant Shares.

                 (b)        Each Warrant shall bear on the face thereof a legend
substantially in the form of the notice endorsed on the first page of this
Warrant. Each certificate representing Issued Warrant Shares initially issued
upon the exercise of any Warrant and each certificate issued to a subsequent
transferee of such certificate shall bear all legends and be subject to the
conditions set forth in this Warrant.

        12.      Certain Covenants.

                 (a)        Requisite Approvals. The Company shall use its best
efforts to obtain all necessary or desirable approvals for the performance by
the Company of this Agreement (including without limitation the adjustments set
forth in Section 3) from whatsoever source required, including, but not limited
to (i) at the request of Holder, the Company's shareholders at the next meeting
thereof, whether annual or special, as called in the Company's discretion or
otherwise in accordance with the Company's bylaws, or (ii) any governmental
authority or regulatory body of the United States or of any state required in
connection with the lawful issuance of the Warrant Shares.

                 (b)        Access to Records. Each Loan Party shall use its
best efforts to make available all such records, including, without limitation,
stock ledgers, necessary for Holder to calculate the adjustments contemplated in
Section 3 hereof.

        13.      Definitions.

                 In addition to the terms defined elsewhere in this Warrant, the
following terms shall have the meanings set forth below:

                 "Exercise Date" shall mean the date on which this Warrant is
exercised.

                 "Fair Market Value" per share of Common Stock shall mean, at
any date of determination thereof:


-5-


--------------------------------------------------------------------------------

                 (a)        if shares of Common Stock are listed or admitted to
trading on any national securities exchange or traded on any national market
system, the average of the daily closing prices for the thirty (30) trading days
immediately preceding such date, excluding any trades which are not bona fide,
arms' length transactions. The closing price for each day shall be the last sale
price on such date or, if no such sale takes place on such date, the average of
the closing bid and asked prices on such date, in each case as officially
reported on the principal national securities exchange or national market system
on which shares of Common Stock are then listed, admitted to trading or traded;

                 (b)        if shares of Common Stock are not listed or admitted
to trading on any national securities exchange or traded on any national market
system, the average of the reported closing bid and asked prices thereof on such
date in the over-the-counter market as shown by the National Association of
Securities Dealers automated quotation system or, if shares of Common Stock are
not then quoted in such system, as published by the National Quotation Bureau,
Incorporated or any similar successor organization; or

                 (c)        if shares of Common Stock are not listed or admitted
to trading on any national exchange or traded on any national market system and
if no closing bid and asked prices are then quoted or published in the
over-the-counter market, the price as determined in good faith by the agreement
of Holder and the Board; provided, however, that if Holder and the Board cannot
agree on a price within fifteen (15) days after (as applicable) issuance of for
which the Fair Market Value is being determined pursuant to Sections 3(b) or
3(d), Holder and the Board shall jointly retain a nationally recognized
investment banking firm or other firm providing similar valuation services a
("Valuation Firm") experienced in the appraisal of companies which are engaged
in the business of the Company and which is not an Affiliate of the Company or
any shareholder thereof within seven (7) days after the expiration of such
fifteen (15) day period. If the Company and Holder are unable to agree on the
selection of a Valuation Firm within such seven (7) day period, the Company and
Holder, within seven (7) days after expiration of such seven (7) day period,
shall each select a Valuation Firm and the two Valuation Firms so selected shall
jointly select a third Valuation Firm which shall make the determination of the
Fair Market Value of the Common Stock. The Valuation Firm selected in accordance
with the foregoing procedure shall be instructed to determine such value within
fifteen (15) days after selection and any such determination shall be final and
binding upon the parties. The fees and expenses for such determination made by
any Valuation Firm shall be borne by the Company.

Fair Market Value of a share of Common Stock shall be determined under clause
(c) by dividing the fair market value of the Company by the number of shares of
Common Stock outstanding as of the date of determination, determined on a
Fully-Diluted Basis. In such determination of Fair Market Value, the following
specific principles shall be applied by the Valuation Firm:

                  (i)       the Valuation Firm shall assume that all of the
assets and properties of the Company are sold as a going concern, on an orderly
basis (and not on a liquidation basis), at their fair market values based on an
enterprise value as of the Valuation Date;
                    (ii)       the Valuation Firm shall assume that all
indebtedness of the Company is prepaid in full as of the Valuation Date (and, in
doing so, disregard the amount of any prepayment penalties, yield enhancement
premiums or the like) and that the Company has paid the holders of preferred
stock or similar securities, if any, amounts payable thereon, the aggregate
amount of which shall be taken into account in arriving at the Fair Market
Value; and
                    (iii)       the Valuation Firm shall assume that the
remaining proceeds of such a sale are distributed pro rata on a Fully-Diluted
Basis to the shareholders of the Company.
 



-6-


--------------------------------------------------------------------------------

                 "Fully-Diluted Basis" shall mean that number of shares of
Common Stock which would be outstanding, as of the date of computation, if (i)
this Warrant, (ii) all other warrants, options or other rights to subscribe for,
purchase or otherwise acquire Common Stock or (iii) securities (including debt
securities) convertible or exchangeable for Common Stock, including the
Preferred Stock, had been converted or fully exercised.

                 "Holder" shall mean WBMCF or such other Person in whose name
this Warrant is registered on the books of the Company maintained for such
purpose.

                 "Issuable Warrant Shares" shall mean the number of shares of
Common Stock issuable from time to time upon exercise of this Warrant.

                 "Issued Warrant Shares" shall mean the cumulative total of the
shares of Common Stock issued from time to time as a result of all prior
exercises of this Warrant.

                 "Person" shall mean any individual, sole proprietorship,
partnership, limited liability company, joint venture, unincorporated
organization, association, corporation, trust, institution, entity or
government.

                 "Public Offering" shall mean any offering by the Company of its
capital stock or equity securities to the public pursuant to an effective
registration statement under the Securities Act of 1933 as then in effect, or
any comparable statement under any similar federal statute then in force.

                 "Registration Rights Agreement" shall mean that certain
Registration Rights Agreement dated July 21, 2000, as amended by that certain
Waiver, Consent and First Amendment to Senior Subordinated Loan Documents dated
as of April 17, 2001, and by that certain Second Amendment to Senior
Subordinated Loan Documents dated as of December 6, 2001, by and between the
Company, WBMCF and certain other holders, as amended, supplemented, restated or
otherwise modified from time to time, in compliance with the terms thereto.

                 "Securities Act" shall mean the Securities Act of 1933, as
amended, or any successor federal statute, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, all as in effect from
time to time.

                 "Warrant" means this Warrant and all warrants hereafter issued
in exchange or substitution for this Warrant.

                 "Warrant Shares" shall mean the Issued Warrant Shares and the
Issuable Warrant Shares.

        14.       Replacement Warrants. If this Warrant shall be mutilated,
lost, stolen or destroyed, the Company may issue a new Warrant of like date,
tenor and denomination and deliver the same in exchange and substitution for and
upon surrender and cancellation of the mutilated Warrant, or in lieu of the
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Warrant.

        15.       Warrant Holder Not a Shareholder. This Warrant does not confer
upon Holder any right to vote or to consent or to receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the exercise hereof
as hereinbefore provided.


-7-


--------------------------------------------------------------------------------

        16.      Notices. Except as otherwise expressly provided herein, all
notices referred to in this Warrant shall be in writing and shall be delivered
pursuant to the notice provisions of the Loan Agreement.

        17.       Severability. Whenever possible, each provision of this
Warrant shall be interpreted in such manner as to be effective under applicable
law, but if any provision of this Warrant is held to be prohibited by or invalid
under applicable law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement.

        18.       Survival. Notwithstanding anything to the contrary contained
herein, the provisions of Sections 6 and 12 hereof shall survive the exercise of
this Warrant in full by Holder and shall continue to be in full force and effect
and inure to the benefit of the shareholders owning the Issued Warrant Shares
until such time as there are no longer outstanding any Issued Warrant Shares.

        19.       Captions:  Governing Law. The descriptive headings of the
various sections of this Warrant are for convenience only and shall not affect
the meaning or construction of the provisions hereof. All questions concerning
the construction, validity, enforcement and interpretation of this Warrant shall
be governed by the internal law of the State of Illinois without giving effect
to any choice of law or conflict of law provision or rule.

[SIGNATURE PAGE FOLLOWS]










-8-


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by a duly
authorized officer and to be dated this 6th day of December, 2001.

  CLARION TECHNOLOGIES, INC.



By:  /s/ William Beckman                                                       
       
      William Beckman, President










-1-


--------------------------------------------------------------------------------


EXERCISE

CLARION TECHNOLOGIES, INC.

        The undersigned, __________________________________, pursuant to the
provisions of the within Warrant, hereby elects to purchase _____________ shares
of Common Stock of Clarion Technologies, Inc. covered by the Warrant described
herein.

Dated:

  Signature:____________________________________________________

Address:_____________________________________________________










-1-


--------------------------------------------------------------------------------


ASSIGNMENT

        FOR VALUE RECEIVED ____________________________________ hereby sells,
assigns and transfers unto ____________________________________ the Warrant
described herein and all rights evidenced thereby and does irrevocably
constitute and appoint _____________________, attorney, to transfer such Warrant
on the books of the within named corporation.

Dated:

  Signature:____________________________________________________

Address:_____________________________________________________
                _____________________________________________________










-1-


--------------------------------------------------------------------------------

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY SUCH APPLICABLE STATE LAWS.


NO. 009


WARRANT TO PURCHASE
SHARES OF
COMMON STOCK
OF
CLARION TECHNOLOGIES, INC.

        THIS IS TO CERTIFY that, for value received, CRAIG WIERDA GRANTOR
RETAINED ANNUAL ANNUITY TRUST, DATED JANUARY 31, 1994 (“EWLT”), or its
registered assigns, is entitled to purchase from CLARION TECHNOLOGIES, INC., a
Delaware corporation (together with any successor thereto, the “Company”), at
any time during the period specified in Section 1(a) hereof, Two Million Five
Hundred Thousand (2,500,000) shares of Common Stock, par value of $0.001 per
share, of the Company (the “Common Stock”), described in Section 1 of this
Warrant, at a price of $0.0001 per share (the “Exercise Price”), subject to
adjustment as hereinafter set forth, and to exercise the other rights, powers
and privileges hereinafter provided, all on the terms and subject to the
conditions and hereinafter set forth.

        This Warrant has been issued by the Company pursuant to that certain
Senior Subordinated Loan Agreement dated as of July 21, 2000, as amended by that
certain Waiver, Consent and First Amendment to Senior Subordinated Loan
Documents as of April 17, 2001, and by that certain Second Amendment to Senior
Subordinated Loan Documents dated as of December 6, 2001, among the Company and
its subsidiaries made a party thereto, as borrowers, and William Blair Mezzanine
Capital Fund III, L.P. (“WBMCF”), EWLT, and certain other lenders set forth in
Schedule 2.1 thereto, as lenders (as same may be amended, supplemented, restated
or otherwise modified from time to time, in compliance with the terms thereof,
the “Loan Agreement”) in consideration of the loans to the Company and its
subsidiaries by WBMCF, EWLT, and such additional lenders provided for in the
Loan Agreement.

        Capitalized terms used herein without definition shall have the meanings
set forth in Section 13 hereof, or if not therein defined, as ascribed to them
in the Loan Agreement. If the Loan Agreement is terminated prior to the
termination of this Warrant, such terms shall have the definitions given to them
in the Loan Agreement as in effect immediately prior to its termination. The
Company and Holder agree that the value of this Warrant on the date of issue is
One Cent ($0.01) per Warrant Share.

        1.        Exercise of Warrant.

                (a)        Subject to the terms and conditions set forth herein,
Holder shall have the right, at its option, to exercise this Warrant in whole,
at any time and from time to time during the period commencing on the date
hereof and ending on December 6, 2011 (the "Exercise Period"). To exercise this
Warrant, Holder shall deliver to the Company (i) a Notice of Exercise in the
form attached hereto duly completed and executed, (ii) an amount equal to the
Exercise Price, and (iii) this Warrant. At the option of Holder, payment of the
Exercise Price shall be made: (A) by wire transfer of funds to an account in a
bank located in the United States designated by the Company for such purpose,
(B) by certified or official bank check payable to the order of the Company, (C)
by deduction from the number of shares of Common Stock otherwise to be delivered
upon exercise of the Warrant that number of shares of Common Stock which has an
aggregate Fair Market Value equal to the aggregate Exercise Price for all shares
of Common Stock to be purchased, or (D) by any combination of the foregoing
methods.


-1-


--------------------------------------------------------------------------------

                (b)        Upon receipt of the required deliveries, the Company
shall, as promptly as practicable, cause to be issued and delivered to Holder
or, subject to Section 11 hereof, the Person designated in the Notice of
Exercise, a certificate or certificates representing shares of Common Stock
equal in the aggregate to the number of shares of Common Stock specified in the
Notice of Exercise (less any shares of Common Stock in payment of a cashless
exercise pursuant to Section 1(a)(C) above). The Company shall pay all
reasonable expenses and other charges payable in connection with the
preparation, execution and delivery of stock certificates pursuant to this
Section 1.

        2.         Reservation. The Company shall at all times during the
Exercise Period reserve and keep available, solely for issuance and delivery
upon the exercise of this Warrant, a number of authorized shares of Common Stock
equal to the number of shares issuable upon exercise of this Warrant.

        3.        Adjustments. The Exercise Price and the number of shares of
Common Stock issuable upon the exercise of this Warrant shall be subject to
adjustment as hereafter set forth:

                 (a)        In the event that at any time the Company shall: (i)
make any dividend or other distribution with respect to its Common Stock in
shares of its Common Stock, or (ii) subdivide its outstanding shares of Common
Stock into a larger number of shares of Common Stock, or (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the Exercise Price shall be adjusted to that price determined by
multiplying the Exercise Price in effect immediately prior to such event by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock immediately prior to such event, and (B) the denominator of which
shall be the total number of shares of Common Stock of the Company immediately
after such event.

                 (b)        In the event that at any time the Company shall
issue or sell any shares of Common Stock (except shares of Common Stock issued
upon exercise of this Warrant) for a consideration per share less than the Fair
Market Value thereof, then upon each such issuance the Exercise Price shall be
adjusted to that price determined by multiplying the Exercise Price in effect
immediately prior to the time of such issue or sale by a fraction (A) the
numerator of which shall be the number of shares of Common Stock immediately
prior to such issuance or sale plus the number of shares of Common Stock which
the aggregate consideration for the total number of such additional shares of
Common Stock so issued or sold would purchase at the Fair Market Value thereof
on the date of such issuance or sale, and (B) the denominator of which shall be
the number of shares of Common Stock immediately prior to such issuance or sale
plus the number of such additional shares of Common Stock so issued or sold. The
provisions of this subsection (b) shall not apply to any additional shares of
Common Stock which are distributed to holders of Common Stock as a stock
dividend or subdivision for which an adjustment is provided for under subsection
(a) of this Section 3.

                 (c)        In the event any shares of Common Stock shall be
issued or sold for cash, the consideration received by the Company therefor
shall be deemed to be the amount of the cash received by the Company therefor
or, if such shares of Common Stock are offered by the Company for subscription,
the subscription price or, if such shares of Common Stock are sold to
underwriters or dealers for public offering without a subscription offer, the
initial public offering price, in each case excluding any amount paid or
receivable for accrued interest or accrued dividends and without deduction of
any compensation, discounts or expenses paid or incurred by the Company in
connection with such issuance or sale.


-2-


--------------------------------------------------------------------------------

                 (d)        In the event any shares of Common Stock shall be
issued or sold for a consideration other than cash, the amount of such
consideration shall be deemed to be the fair value of such consideration at the
time of such issuance as determined by the board of directors of the Company
(the "Board") in the good faith exercise of their business judgment.

                 (e)        Upon any adjustment of the Exercise Price as
provided in this Section 3, the holder hereof shall thereafter be entitled to
purchase, at the Exercise Price resulting from such adjustment, the number of
shares of Common Stock obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
purchasable hereunder immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment.

                 (f)        Whenever the Exercise Price or the number of shares
of Common Stock issuable upon exercise of this Warrant is adjusted pursuant to
this Section 3, the Company shall promptly deliver a notice to the holder of
this Warrant setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment and the method by which such adjustment
was calculated.

                 (g)        Notwithstanding anything herein to the contrary, an
adjustment as provided in Section 3(b) above shall not be made if the Company
issues securities (i) to employees, officers or directors of the Company to the
extent approved by the Board, (ii) as payment of all or any part of the purchase
price of any business or assets thereof acquired by the Company or any of its
Subsidiaries, (iii) to any lender in connection with the incurrence of
Indebtedness by the Company or any of its Subsidiaries, (iv) upon the exercise
of any option or other right described in any of clauses (i) through (iii), (v)
upon exercise of options, warrants or other agreements or rights to purchase
capital stock of the Company entered into prior to the date hereof and set forth
on Schedule 4.3 to the Loan Agreement, or (vi) by means of bona fide public
offerings or private placements pursuant to Section 4(2) of the Securities Act,
Rule 144A, Regulation D or Regulation S thereunder of any security trading on
any national securities exchange or in the over-the-counter market, or of a
security directly or indirectly convertible or exchangeable for any such
security, involving at least one investment bank of national reputation.

        4.         Mergers, Consolidations, Etc. In the case of any
consolidation or merger of the Company with another entity or any reorganization
or reclassification of the Common Stock or other equity securities of the
Company, then, as a condition of such consolidation, merger, reorganization or
reclassification, lawful and adequate provision shall be made whereby Holder
shall thereafter have the right to receive upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore purchasable hereunder, such shares of stock, securities
or assets as may be (by virtue of such consolidation, merger, reorganization or
reclassification) issued or payable with respect to or in exchange for a number
of outstanding shares of Common Stock equal to the number of shares of Common
Stock immediately theretofore so purchasable hereunder had such consolidation,
merger, reorganization or reclassification not taken place, and in any such case
appropriate provisions shall be made with respect to the rights and interests of
Holder to the end that the provisions hereof shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon exercise of this Warrant. The Company shall not
effect any such consolidation or merger, unless prior to or simultaneously with
the consummation thereof, the successor entity (if other than the Company)
resulting from such consolidation or merger shall assume by written instrument
executed and delivered to Holder, the obligation to deliver to Holder such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, Holder may be entitled to receive.


-3-


--------------------------------------------------------------------------------

        5.         Dividends; Redemption. If the Board shall (a) declare any
dividend or other distribution on the shares of the Common Stock, except by way
of a stock dividend payable on all of the Common Stock, or (b) authorize the
redemption or repurchase of any shares of the Common Stock, the Company shall
deliver notice thereof to Holder not less than twenty (20) days prior to the
record date fixed for determining shareholders entitled to participate in such
dividend, distribution, redemption or repurchase, and Holder shall have the
right to participate in such dividend, distribution, redemption or repurchase to
the same extent Holder would have participated if it had previously fully
exercised this Warrant prior to such record date. The provisions of this Section
5 shall not apply to distributions made in connection with transactions covered
by Section 3.

        6.         Preemptive Rights. From time to time after the date hereof,
the Company may issue additional shares of its capital stock (including Common
Stock) or warrants or options exercisable, or securities convertible, into such
capital stock (collectively, “Additional Stock”). Subject to the last Section of
this Section 6, if the Company proposes to issue Additional Stock to any Person,
Holder shall have the right from and after the date hereof and until the
expiration of the Exercise Period, to purchase up to such number of shares of
the Additional Stock that bears the same ratio to the total number of shares of
such Additional Stock as the number of shares of Common Stock then owned by
Holder (as determined on a Fully-Diluted Basis) bears to the aggregate number of
shares of Common Stock (as determined on a Fully-Diluted Basis), upon the same
price and terms of the Additional Stock proposed to be issued. The Company shall
give written notice to Holder at least twenty (20) days prior to the issuance of
such Additional Stock specifying in reasonable detail the reason for the
proposed issuance, the terms thereof and the identity of the proposed purchaser,
if any. If Holder intends to purchase a portion of the Additional Stock, such
Holder shall (within fifteen (15) days following such written notice from the
Company) deliver written notice of such intention to the Company. The failure of
Holder to give such a notice within such time period of its intention to
purchase Additional Stock shall be deemed to be a waiver of Holder’s right to
purchase such Additional Stock. The closing of the purchase of such Additional
Stock shall be held at such time and place as the Company shall determine, but
in any event not later than fifteen (15) days following the last date in which
Holder shall have given notice of its intention to exercise its rights under
this Section 6. Notwithstanding the foregoing, Holder shall not have any such
right to purchase Additional Stock if such Additional Stock is to be issued (i)
to employees, officers or directors of the Company to the extent approved by the
Board, (ii) as payment of all or any part of the purchase price or merger
consideration of any business or assets thereof acquired by the Company or any
of its Subsidiaries, (iii) to any lender in connection with the incurrence of
Indebtedness by the Company or any of its Subsidiaries, or (iv) upon the
exercise of any option or other right described in any of clauses (i) through
(iii).

        7.         Dissolution or Liquidation. In the event of (a) any proposed
distribution of the assets of the Company in dissolution or liquidation, (b) a
Change of Control, or (c) a Sale, the Company shall mail notice thereof to
Holder upon the earlier of (x) thirty (30) days prior to the consummation or
completion of, and, as applicable, (y) the date of execution of a definitive
agreement providing for, any of the events described in (a), (b) and (c), and
shall make no dividend or distribution to shareholders until the expiration of
thirty (30) days from the date of mailing of such notice.

        8.         Fully Paid Stock; Taxes. The Company covenants that the
shares of capital stock represented by each and every certificate for the Common
Stock to be delivered on the exercise of the purchase rights herein shall, at
the time of such delivery, be duly authorized, validly issued and outstanding
and fully paid and nonassessable. The Company further covenants that it shall
pay all expenses in connection with the Issued Warrant Shares and the Issuable
Warrant Shares. The Company will pay all documentary stamp taxes attributable to
the initial issuance of the Warrant and of the Issued Warrant Shares upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or other governmental charge which may be payable in
respect of any transfer or exchange of any Warrant certificates or any
certificates for Warrant Shares in a name other than the registered holder of a
Warrant certificate surrendered upon the exercise of a Warrant. In any such
case, no transfer or exchange shall be made unless or until the person or
persons requesting issuance thereof shall have paid to the Company the amount of
such tax or other governmental charge or shall have established to the
satisfaction of the Company that such tax or other governmental charge has been
paid or an exemption is available therefrom.


-4-


--------------------------------------------------------------------------------

        9.        Registration Rights Agreement. This Warrant and the Warrant
Shares are subject to, and entitled to the benefits, rights and options set
forth in, the Registration Rights Agreement.

        10.       Assignment. Subject to Section 11 of this Warrant, this
Warrant may be assigned by surrender of this Warrant to the Company with the
assignment attached to this Warrant duly executed. The assignee shall receive a
new Warrant, registered in the name of such assignee or its designee and
evidencing the right to purchase the Issuable Warrant Shares.

        11.      Restrictions on Transferability.

                 (a)        Neither this Warrant nor the Issued Warrant Shares
shall be transferable except upon satisfaction of the conditions specified in
this Section 11 (which conditions are intended to ensure compliance with the
provisions of the Securities Act of 1933, as amended, and any applicable state
securities laws). All transfers of this Warrant or the Issuable Warrant Shares
shall comply with these conditions as if the proposed transfer were a transfer
of the respective Issuable Warrant Shares.

                 (b)        Each Warrant shall bear on the face thereof a legend
substantially in the form of the notice endorsed on the first page of this
Warrant. Each certificate representing Issued Warrant Shares initially issued
upon the exercise of any Warrant and each certificate issued to a subsequent
transferee of such certificate shall bear all legends and be subject to the
conditions set forth in this Warrant.

        12.      Certain Covenants.

                 (a)        Requisite Approvals. The Company shall use its best
efforts to obtain all necessary or desirable approvals for the performance by
the Company of this Agreement (including without limitation the adjustments set
forth in Section 3) from whatsoever source required, including, but not limited
to (i) at the request of Holder, the Company's shareholders at the next meeting
thereof, whether annual or special, as called in the Company's discretion or
otherwise in accordance with the Company's bylaws, or (ii) any governmental
authority or regulatory body of the United States or of any state required in
connection with the lawful issuance of the Warrant Shares.

                 (b)        Access to Records. Each Loan Party shall use its
best efforts to make available all such records, including, without limitation,
stock ledgers, necessary for Holder to calculate the adjustments contemplated in
Section 3 hereof.

        13.      Definitions.

                 In addition to the terms defined elsewhere in this Warrant, the
following terms shall have the meanings set forth below:

                 "Exercise Date" shall mean the date on which this Warrant is
exercised.

                 "Fair Market Value" per share of Common Stock shall mean, at
any date of determination thereof:


-5-


--------------------------------------------------------------------------------

                 (a)        if shares of Common Stock are listed or admitted to
trading on any national securities exchange or traded on any national market
system, the average of the daily closing prices for the thirty (30) trading days
immediately preceding such date, excluding any trades which are not bona fide,
arms' length transactions. The closing price for each day shall be the last sale
price on such date or, if no such sale takes place on such date, the average of
the closing bid and asked prices on such date, in each case as officially
reported on the principal national securities exchange or national market system
on which shares of Common Stock are then listed, admitted to trading or traded;

                 (b)        if shares of Common Stock are not listed or admitted
to trading on any national securities exchange or traded on any national market
system, the average of the reported closing bid and asked prices thereof on such
date in the over-the-counter market as shown by the National Association of
Securities Dealers automated quotation system or, if shares of Common Stock are
not then quoted in such system, as published by the National Quotation Bureau,
Incorporated or any similar successor organization; or

                 (c)        if shares of Common Stock are not listed or admitted
to trading on any national exchange or traded on any national market system and
if no closing bid and asked prices are then quoted or published in the
over-the-counter market, the price as determined in good faith by the agreement
of Holder and the Board; provided, however, that if Holder and the Board cannot
agree on a price within fifteen (15) days after (as applicable) issuance of for
which the Fair Market Value is being determined pursuant to Sections 3(b) or
3(d), Holder and the Board shall jointly retain a nationally recognized
investment banking firm or other firm providing similar valuation services a
("Valuation Firm") experienced in the appraisal of companies which are engaged
in the business of the Company and which is not an Affiliate of the Company or
any shareholder thereof within seven (7) days after the expiration of such
fifteen (15) day period. If the Company and Holder are unable to agree on the
selection of a Valuation Firm within such seven (7) day period, the Company and
Holder, within seven (7) days after expiration of such seven (7) day period,
shall each select a Valuation Firm and the two Valuation Firms so selected shall
jointly select a third Valuation Firm which shall make the determination of the
Fair Market Value of the Common Stock. The Valuation Firm selected in accordance
with the foregoing procedure shall be instructed to determine such value within
fifteen (15) days after selection and any such determination shall be final and
binding upon the parties. The fees and expenses for such determination made by
any Valuation Firm shall be borne by the Company.

Fair Market Value of a share of Common Stock shall be determined under clause
(c) by dividing the fair market value of the Company by the number of shares of
Common Stock outstanding as of the date of determination, determined on a
Fully-Diluted Basis. In such determination of Fair Market Value, the following
specific principles shall be applied by the Valuation Firm:

                  (i)       the Valuation Firm shall assume that all of the
assets and properties of the Company are sold as a going concern, on an orderly
basis (and not on a liquidation basis), at their fair market values based on an
enterprise value as of the Valuation Date;
                    (ii)       the Valuation Firm shall assume that all
indebtedness of the Company is prepaid in full as of the Valuation Date (and, in
doing so, disregard the amount of any prepayment penalties, yield enhancement
premiums or the like) and that the Company has paid the holders of preferred
stock or similar securities, if any, amounts payable thereon, the aggregate
amount of which shall be taken into account in arriving at the Fair Market
Value; and
                    (iii)       the Valuation Firm shall assume that the
remaining proceeds of such a sale are distributed pro rata on a Fully-Diluted
Basis to the shareholders of the Company.
 



-6-


--------------------------------------------------------------------------------

                 "Fully-Diluted Basis" shall mean that number of shares of
Common Stock which would be outstanding, as of the date of computation, if (i)
this Warrant, (ii) all other warrants, options or other rights to subscribe for,
purchase or otherwise acquire Common Stock or (iii) securities (including debt
securities) convertible or exchangeable for Common Stock, including the
Preferred Stock, had been converted or fully exercised.

                 "Holder" shall mean WBMCF or such other Person in whose name
this Warrant is registered on the books of the Company maintained for such
purpose.

                 "Issuable Warrant Shares" shall mean the number of shares of
Common Stock issuable from time to time upon exercise of this Warrant.

                 "Issued Warrant Shares" shall mean the cumulative total of the
shares of Common Stock issued from time to time as a result of all prior
exercises of this Warrant.

                 "Person" shall mean any individual, sole proprietorship,
partnership, limited liability company, joint venture, unincorporated
organization, association, corporation, trust, institution, entity or
government.

                 "Public Offering" shall mean any offering by the Company of its
capital stock or equity securities to the public pursuant to an effective
registration statement under the Securities Act of 1933 as then in effect, or
any comparable statement under any similar federal statute then in force.

                 "Registration Rights Agreement" shall mean that certain
Registration Rights Agreement dated July 21, 2000, as amended by that certain
Waiver, Consent and First Amendment to Senior Subordinated Loan Documents dated
as of April 17, 2001, and by that certain Second Amendment to Senior
Subordinated Loan Documents dated as of December 6, 2001, by and between the
Company, WBMCF and certain other holders, as amended, supplemented, restated or
otherwise modified from time to time, in compliance with the terms thereto.

                 "Securities Act" shall mean the Securities Act of 1933, as
amended, or any successor federal statute, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, all as in effect from
time to time.

                 "Warrant" means this Warrant and all warrants hereafter issued
in exchange or substitution for this Warrant.

                 "Warrant Shares" shall mean the Issued Warrant Shares and the
Issuable Warrant Shares.

        14.       Replacement Warrants. If this Warrant shall be mutilated,
lost, stolen or destroyed, the Company may issue a new Warrant of like date,
tenor and denomination and deliver the same in exchange and substitution for and
upon surrender and cancellation of the mutilated Warrant, or in lieu of the
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Warrant.

        15.       Warrant Holder Not a Shareholder. This Warrant does not confer
upon Holder any right to vote or to consent or to receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the exercise hereof
as hereinbefore provided.


-7-


--------------------------------------------------------------------------------

        16.      Notices. Except as otherwise expressly provided herein, all
notices referred to in this Warrant shall be in writing and shall be delivered
pursuant to the notice provisions of the Loan Agreement.

        17.       Severability. Whenever possible, each provision of this
Warrant shall be interpreted in such manner as to be effective under applicable
law, but if any provision of this Warrant is held to be prohibited by or invalid
under applicable law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement.

        18.       Survival. Notwithstanding anything to the contrary contained
herein, the provisions of Sections 6 and 12 hereof shall survive the exercise of
this Warrant in full by Holder and shall continue to be in full force and effect
and inure to the benefit of the shareholders owning the Issued Warrant Shares
until such time as there are no longer outstanding any Issued Warrant Shares.

        19.       Captions:  Governing Law. The descriptive headings of the
various sections of this Warrant are for convenience only and shall not affect
the meaning or construction of the provisions hereof. All questions concerning
the construction, validity, enforcement and interpretation of this Warrant shall
be governed by the internal law of the State of Illinois without giving effect
to any choice of law or conflict of law provision or rule.

[SIGNATURE PAGE FOLLOWS]










-8-


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by a duly
authorized officer and to be dated this 6th day of December, 2001.

  CLARION TECHNOLOGIES, INC.



By:  /s/ William Beckman                                                       
       
      William Beckman, President










-1-


--------------------------------------------------------------------------------


EXERCISE

CLARION TECHNOLOGIES, INC.

        The undersigned, __________________________________, pursuant to the
provisions of the within Warrant, hereby elects to purchase _____________ shares
of Common Stock of Clarion Technologies, Inc. covered by the Warrant described
herein.

Dated:

  Signature:____________________________________________________

Address:_____________________________________________________










-1-


--------------------------------------------------------------------------------


ASSIGNMENT

        FOR VALUE RECEIVED ____________________________________ hereby sells,
assigns and transfers unto ____________________________________ the Warrant
described herein and all rights evidenced thereby and does irrevocably
constitute and appoint _____________________, attorney, to transfer such Warrant
on the books of the within named corporation.

Dated:

  Signature:____________________________________________________

Address:_____________________________________________________
                _____________________________________________________










-1-


